Offense, the unlawful possession of intoxicating liquor; penalty, one year in the penitentiary.
The transcript shows that appellant is at large under a recognizance but such instrument is not shown in the transcript. Because of this the State's Attorney moves this Court to dismiss the appeal. Where the appellant is at large under a recognizance, same should be shown in the record, since a legal one is necessary in order to confer jurisdiction on this Court. Barnaby v. State, 99 Tex.Crim. Rep.; Notes under Art. 817, Vernon's C. C. P. (1925).
The State's motion is granted and the appeal dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                     ON MOTION TO REINSTATE.